Item 12 (b).Exhibits. SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer:USAA MUTUAL FUNDS TRUST TAX EXEMPT LONG-TERM FUNDTAX EXEMPT INTERMEDIATE-TERM FUND TAX EXEMPT SHORT-TERM FUNDTAX EXEMPT MONEY MARKET FUND CALIFORNIA BOND FUND CALIFORNIA MONEY MARKET FUND NEW YORK BOND FUND NEW YORK MONEY MARKET FUND VIRGINIA BOND FUND VIRGINIA MONEY MARKET FUND FLORIDA TAX-FREE INCOME FUNDFLORIDA TAX-FREE MONEY MARKET FUND In connection with the Semi Annual Reports on Form N-CSR/S (Reports) of the above-named issuer for the Funds listed above for the period ended September 30, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date:December 2, 2010 /s/ CHRISTOPHER W. CLAUS Christopher W. Claus President SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer:USAA MUTUAL FUNDS TRUST TAX EXEMPT LONG-TERM FUNDTAX EXEMPT INTERMEDIATE-TERM FUND TAX EXEMPT SHORT-TERM FUNDTAX EXEMPT MONEY MARKET FUND CALIFORNIA BOND FUND CALIFORNIA MONEY MARKET FUND NEW YORK BOND FUNDNEW YORK MONEY MARKET FUND VIRGINIA BOND FUND VIRGINIA MONEY MARKET FUND FLORIDA TAX-FREE INCOME FUNDFLORIDA TAX-FREE MONEY MARKET FUND In connection with the Semi Annual Reports on Form N-CSR/S (Reports) of the above-named issuer for the Funds listed above for the period ended September 30, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date:December 2, 2010 /s/ ROBERTO GALINDO, JR. Roberto Galindo, Jr. Treasurer
